DETAILED ACTION
This Office Action for U.S. Patent Application No. 15/908,305 is responsive to communications filed on 10/22/2020, in reply to the Final Rejection of 07/22/2020. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claims 1 and 19, the Applicant submits that these claims were rejected with cited references based on the contention that Ha’s “depth layers” correspond to the “depth layer videos” in the previously presented claims. The Applicant further submits that these “depth layers” are not different video streams, but are instead different chunks within a single video. As such, the claim limitations have been amended to recite the use of “video streams” instead of “depth layer videos,” and thus the Applicant submits that Ha’s “depth layers” do not fall within a reasonable interpretation of the claimed video streams. Applicant’s arguments, see Remarks, filed 10/22/2020, with respect to the rejection(s) of claim(s) 1 and 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (U.S. Patent No. 8,717,405), hereinafter referred to as Li.

In regard to claim 13, the Applicant submits arguments similar to those presented with regard to claims 1 and 19. As such, claim 13 shall also have a new grounds of rejection in view of Li.

In regard to claims 2-12, 14-18, and 20, these claims are either directly or indirectly dependent upon the independent claims 1, 13, or 19, respectively. As such, since the independent claims have a new grounds of rejection in view of Li, the grounds of rejection for these dependent claims shall also be modified to incorporate the inclusion of the Li reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Publication No. 2013/0069932), hereinafter referred to as Ha, in view of Li et al. (U.S. Patent No. 8,717,405), hereinafter referred to as Li.

In regard to claim 1, Ha teaches a method of producing video content (Ha abstract noting a method for generating a three-dimensional image using depth layers; and Ha paragraph 17 noting three-dimensional video generation), the method comprising:
obtaining a source video (Ha paragraph 13 noting extracting information from input pictures, and depth information can be extracted from more than one input picture in a video sequence to be used as the source of depth information);
based on information received from a client device (Ha paragraph 35 noting content analysis module 516 may then provide the depth map generation module 514 with depth layer configuration information, such as a number of depth layers and a volume of each depth layer), determining a selected number of depth layers (Ha paragraph 35 noting input pictures 512 may be provided to a depth map generation module 514.  In addition, the input pictures 512 may also be provided to a content analysis module 516.  The content analysis module 516 may also receive graphics, on screen displays (OSDs), or subtitle information that is denoted by block 522.  The content analysis module 516 may then provide the depth map generation module 514 with depth layer configuration information, such as a number of depth layers and a volume of each depth layer, as denoted by line 518, based on the input picture OSD, subtitles or graphic information);
producing, from the source video, video (Ha abstract noting A plurality of depth layers may be generated from the image, where each depth layer has a height, a width, and a thickness.  Certain regions of the image may be assigned to one of the plurality of depth layers) corresponding to the selected number of depth layers (Ha paragraph 35 noting generating depth layers based on a determined number of depth layers), and wherein regions of the source video having depth values corresponding to the respective associated depth value (Ha paragraph 26 noting each depth layer includes a thickness corresponding to a number of depth levels such that each pixel within the depth layer may have a different depth level corresponding to an origin point of the depth layer, for example, the center of the depth layer; and Ha paragraph 30 noting each pixel may be stored with a depth value relative the overall image depth range and a layer identifier or each pixel may be stored with a local depth value relative to the depth layer origin and the layer identifier.  When stored with a local depth value, the layer may be associated with a depth value relative the overall image depth range); and
sending the produced video to the client device (Ha paragraph 35 noting the depth map generation module 514 may provide feedback to the content analysis module 516, as denoted by 520; and Ha paragraph 36 noting providing the disparity map to the stereo view rendering module, and generating output images to be displayed to the user).
However, Ha does not expressly disclose wherein the produced video is a plurality of video streams, wherein each video stream is associated with at least one respective depth value, the video stream include the regions of the source video corresponding to depth values, and wherein sending the produced video comprises sending the plurality of video streams. 
a plurality of video streams (Li column 2, lines 9-10 noting generating 3D panoramic video streams), wherein each video stream is associated with at least one respective depth value (Li column 2, lines 9-17 noting stitching video images according image data from multiple depth positions to generate the 3D panoramic video streams), the video stream include the regions of the source video corresponding to depth values (Li column 2, lines 9-17 noting obtaining image data from multiple depth positions from a corresponding video image), and wherein sending the produced video comprises sending the plurality of video streams (Li column 2, lines 25-28 noting generating the 3D panoramic video streams, and displaying video images of the video streams on a terminal display according to a type of the device).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha with the teachings of Li because both disclosures relate to the field of generating 3D panoramic video to create virtual viewpoints, and both disclosures use depth information from image data to separate video information into depth regions so that the depth information can be displayed to a viewer. Thus, modified to incorporate the teachings of Li, the teachings of Ha include all of the limitations presented in claim 1.

In regard to claim 2, Ha and Li teach all of the limitations of claim 1 as discussed above. In addition, Ha teaches wherein the at least one respective depth value associated with each depth video is a range of depth values (Ha paragraph 26 noting each depth layer includes a thickness corresponding to a number of depth levels such that each pixel within the depth layer may have a different depth level corresponding to an origin point of the depth layer, for example, the center of the depth layer; and Ha paragraph 30 noting each pixel may be stored with a depth value relative the overall image depth range and a layer identifier or each pixel may be stored with a local depth value relative to the depth layer origin and the layer identifier.  When stored with a local depth value, the layer may be associated with a depth value relative the overall image depth range).
However, Ha does not expressly disclose wherein the depth videos are a plurality of separate video streams.
depth videos are a plurality of separate video streams (Li column 2, lines 9-10 noting generating 3D panoramic video streams; and Li column 2, lines 9-17 noting stitching video images according image data from multiple depth positions to generate the 3D panoramic video streams).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha with the teachings of Li for the same reasons as stated above in regard to claim 1.

In regard to claim 3, Ha and Li teach all of the limitations of claim 1 as discussed above. In addition, Ha teaches further comprising sending, to the client device (Ha paragraph 35 noting the depth map generation module 514 may provide feedback to the content analysis module 516, as denoted by 520; and Ha paragraph 36 noting providing the disparity map to the stereo view rendering module, and generating output images to be displayed to the user), information identifying at least one associated depth value for each of the plurality of depth videos (Ha paragraph 26 noting each depth layer includes a thickness corresponding to a number of depth levels such that each pixel within the depth layer may have a different depth level corresponding to an origin point of the depth layer, for example, the center of the depth layer; and Ha paragraph 30 noting each pixel may be stored with a depth value relative the overall image depth range and a layer identifier or each pixel may be stored with a local depth value relative to the depth layer origin and the layer identifier.  When stored with a local depth value, the layer may be associated with a depth value relative the overall image depth range).
However, Ha does not expressly disclose wherein the depth videos are a plurality of separate video streams.
In the same field of endeavor, Li teaches the depth videos are a plurality of separate video streams (Li column 2, lines 9-10 noting generating 3D panoramic video streams; and Li column 2, lines 9-17 noting stitching video images according image data from multiple depth positions to generate the 3D panoramic video streams).


In regard to claim 4, Ha and Li teach all of the limitations of claim 3 as discussed above. In addition, Ha teaches wherein the associated depth value of each depth layer is an average depth value (Ha paragraph 26 noting each depth layer includes a thickness corresponding to a number of depth levels such that each pixel within the depth layer may have a different depth level corresponding to an origin point of the depth layer, for example, the center of the depth layer; and Ha paragraph 30 noting each pixel may be stored with a depth value relative the overall image depth range and a layer identifier or each pixel may be stored with a local depth value relative to the depth layer origin and the layer identifier.  When stored with a local depth value, the layer may be associated with a depth value relative the overall image depth range).
However, Ha does not expressly disclose wherein the depth layers are a plurality of separate video streams.
In the same field of endeavor, Li teaches the depth layers are a plurality of separate video streams (Li column 2, lines 9-10 noting generating 3D panoramic video streams; and Li column 2, lines 9-17 noting stitching video images according image data from multiple depth positions to generate the 3D panoramic video streams).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha with the teachings of Li for the same reasons as stated above in regard to claim 1.

In regard to claim 7, Ha and Li teach all of the limitations of claim 1 as discussed above. In addition, Ha teaches wherein the determining of the selected number of depth layers based on information received from a client device (Ha paragraph 35 noting content analysis module 516 may then provide the depth map generation module 514 with depth layer configuration information, such as a number of depth layers and a volume of each depth layer) comprises receiving the selected number of layers from the client device (Ha paragraph 35 noting the input pictures 512 may also be provided to a content analysis module 516.  The content analysis module 516 may also receive graphics, on screen displays (OSDs), or subtitle information that is denoted by block 522.  The content analysis module 516 may then provide the depth map generation module 514 with depth layer configuration information, such as a number of depth layers and a volume of each depth layer, as denoted by line 518, based on the input picture OSD, subtitles or graphic information.  In addition, the content analysis module 516 may also determine the number of depth layers and the volume of each depth layers based on two-dimensional image information).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha with the teachings of Li for the same reasons as stated above in regard to claim 1.

In regard to claim 19, this claim presents a content server comprising a processor and a non-transitory computer readable medium storing instructions to perform functions comprising steps corresponding to the method presented in claim 1, and presents substantially similar limitations. The teachings of Ha disclose in paragraph 50 that “the modules, servers, or engines described may be implemented in one or more integrated circuits or processor systems.  One exemplary system is provided in FIG. 7.  The processing system 700 includes a processor 710 for executing instructions such as those described in the methods discussed above.  The instructions may be stored in a computer readable medium.” As such, arguments and citations relating to claim 1 are also relevant to claim 19, and thus, claim 19 has been analyzed and rejected with respect to claim 1.
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha with the teachings of Li for the same reasons as stated above in regard to claim 1.


Claims 5-6, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Publication No. 2013/0069932), hereinafter referred to as Ha, in view of Li et al. (U.S. Patent No. .

In regard to claim 5, Ha and Li teach all of the limitations of claim 1 as discussed above. However, Ha does not expressly disclose wherein each of the video streams is a 360-degree video.
In the same field of endeavor, Bar-Zeev teaches wherein each of the video streams (Bar-Zeev paragraph 84 noting a capture device that captures video with depth information including depth images that have depth values, and that the depth information may be organized into Z-layers) is a 360-degree video (Bar-Zeev paragraph 157 noting displaying spherical video; and Bar-Zeev paragraph 182 noting spherical or cylindrical 360 degree video, in stereoscopic format or not, can be portrayed as a sphere or cylinder around the room, where each user can look at whatever part of that volume he or she wishes, independent of where anyone else is looking.  In the case of spherical or cylindrical video, rotational head motions can be accommodated).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha with the teachings of Li for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine these teachings with the teachings of Bar-Zeev because both disclosures relate to systems using cameras and displays to capture a video image and use associated depth information to separate the image into depth regions to display to a user in a three-dimensional fashion, such that objects can be displayed at different depth values. The teachings of Bar-Zeev would benefit the teachings of Ha because it would allow the systems and methods for generating three-dimensional images on a display to a user (which are described in Ha as being capable of use in various graphical displays for things such as 3D gaming) to be used in a head mounted display for a user that can also be used for various applications such as entertainment and 3D gaming. Thus, modified to incorporate the teachings of Bar-Zeev, the teachings of Ha and Li include all of the limitations presented in claim 5.

In regard to claim 6, Ha and Li teach all of the limitations of claim 1 as discussed above. However, Ha does not expressly disclose wherein the source video is a 360-degree video.
In the same field of endeavor, Bar-Zeev teaches wherein the source video is a 360-degree video (Bar-Zeev paragraph 84 noting a capture device that captures video with depth information including depth images that have depth values, and that the depth information may be organized into Z-layers; Bar-Zeev paragraph 157 noting displaying spherical video; and Bar-Zeev paragraph 182 noting spherical or cylindrical 360 degree video, in stereoscopic format or not, can be portrayed as a sphere or cylinder around the room, where each user can look at whatever part of that volume he or she wishes, independent of where anyone else is looking.  In the case of spherical or cylindrical video, rotational head motions can be accommodated).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha, Li, and Bar-Zeev for the same reasons as stated above in regard to claim 5.

In regard to claim 11, Ha and Li teach all of the limitations of claim 1 as discussed above. However, Ha does not expressly disclose wherein the source video is obtained at least in part by one or more of a depth camera and a light field camera capturing the source video.
In the same field of endeavor, Bar-Zeev teaches wherein the source video is obtained at least in part by one or more of a depth camera and a light field camera capturing the source video (Bar-Zeev paragraph 84 noting capture device 20A may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, time-of-flight, structured light, stereo image, or the like.  According to one embodiment, the capture device 20A may organize the depth information into "Z layers," or layers that may be perpendicular to a Z axis extending from the depth camera).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha, Li, and Bar-Zeev for the same reasons as stated above in regard to claim 5.

In regard to claim 20, Ha and Li teaches all of the limitations of claim 19 as discussed above. However, Ha does not expressly disclose wherein the client device is a virtual reality display.
In the same field of endeavor, Bar-Zeev teaches wherein the client device is a virtual reality display (Bar-Zeev abstract noting the use of a head mounted display device in the form of augmented reality glasses capable of displaying virtual 3-D objects).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha, Li, and Bar-Zeev for the same reasons as stated above in regard to claim 5.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Publication No. 2013/0069932), hereinafter referred to as Ha, in view of Li et al. (U.S. Patent No. 8,717,405), hereinafter referred to as Li, and in further view of Fang (U.S. Publication No. 2010/0202540), hereinafter referred to as Fang.

In regard to claim 8, Ha and Li teaches all of the limitations of claim 1 as discussed above. In addition, Ha teaches wherein the determining of the selected number of depth layers based on information received from a client device comprises selecting a number of layers (Ha paragraph 35 noting input pictures 512 may be provided to a depth map generation module 514.  In addition, the input pictures 512 may also be provided to a content analysis module 516.  The content analysis module 516 may also receive graphics, on screen displays (OSDs), or subtitle information that is denoted by block 522.  The content analysis module 516 may then provide the depth map generation module 514 with depth layer configuration information, such as a number of depth layers and a volume of each depth layer, as denoted by line 518, based on the input picture OSD, subtitles or graphic information).
However, Ha does not expressly disclose based at least in part on network conditions reported by the client device.
In the same field of endeavor, Fang teaches based at least in part on network conditions reported by the client device (Fang paragraph 182 noting video coding including layers of 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha with the teachings of Li for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine these teachings with the teachings of Fang because both disclosures relate to the field of video coding three dimensional video that has associated depth and disparity information, for use in coding various levels of 3-D depth in the video. Thus, modified to incorporate the teachings of Fang, the teachings of Ha and Li include all of the limitations presented in claim 8.

In regard to claim 9, Ha and Li teach all of the limitations of claim 1 as discussed above. In addition, Ha teaches wherein the determining the selected number of depth layers based on information received from a client device comprises selecting the number of layers (Ha paragraph 35 noting input pictures 512 may be provided to a depth map generation module 514.  In addition, the input pictures 512 may also be provided to a content analysis module 516.  The content analysis module 516 may also receive graphics, on screen displays (OSDs), or subtitle information that is denoted by block 522.  The content analysis module 516 may then provide the depth map generation module 514 with depth layer configuration information, such as a number of depth layers and a volume of each depth layer, as denoted by line 518, based on the input picture OSD, subtitles or graphic information).
However, Ha does not expressly disclose based at least in part on processing capabilities of the client device.
In the same field of endeavor, Fang teaches based at least in part on processing capabilities of the client device (Fang paragraph 182 noting video coding including layers of depth/disparity information; and Fang paragraph 182 noting the corresponding layers and level of depth/disparity information may be extracted according to the requirements of the display device and the network conditions).


In regard to claim 10, Ha and Li teach all of the limitations of claim 1 as discussed above. In addition, Ha teaches the determining of the selected number of depth layers based on information received from a client device (Ha paragraph 35 noting input pictures 512 may be provided to a depth map generation module 514.  In addition, the input pictures 512 may also be provided to a content analysis module 516.  The content analysis module 516 may also receive graphics, on screen displays (OSDs), or subtitle information that is denoted by block 522.  The content analysis module 516 may then provide the depth map generation module 514 with depth layer configuration information, such as a number of depth layers and a volume of each depth layer, as denoted by line 518, based on the input picture OSD, subtitles or graphic information).
However, Ha does not expressly disclose comprises negotiating the number of layers with the client device.
In the same field of endeavor, Fang teaches comprises negotiating the number of layers with the client device (Fang paragraph 182 noting video coding including layers of depth/disparity information; and Fang paragraph 182 noting the corresponding layers and level of depth/disparity information may be extracted according to the requirements of the display device and the network conditions).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha and Li with the teachings of Fang for the same reasons as stated above in regard to claim 8.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Publication No. 2013/0069932), hereinafter referred to as Ha, in view of Li et al. (U.S. Patent No. 8,717,405), hereinafter .

In regard to claim 12, Ha and Li teach all of the limitations of claim 1 as discussed above. However, Ha does not expressly disclose further comprising sending to the client device a bit mask identifying transparent regions of at least one of the depth layers.
In the same field of endeavor, Daly teaches further comprising sending to the client device a bit mask identifying transparent regions of at least one of the depth layers (Daly column 8, lines 18-37 noting Some or all of the objects 20 or elements in the three-dimensional scene 18 may have some degree or form of transparency.  This transparency allows objects to be seen through other objects in front of them, based on how transparent the objects in front are.  For a two-dimensional video element 22 to be placed realistically into the three-dimensional video scene 18, it is important that such transparency look the way the human eye would expect it to.  Thus, objects 22 in the two-dimensional video insert layer 14, positioned at the Z-sphere 24 in the complete virtual three-dimensional presentation 10, should be at least partially visible through transparent three-dimensional objects 21 in the three-dimensional foreground 16.  This is important to preserve the realism of the final virtual three-dimensional presentation.  Therefore, objects or elements 21 in the three-dimensional foreground scene 16 are assigned a key signal (image), during the process of rendering the foreground 16, which represents the transparency of three-dimensional foreground scene objects.  For example, the key may be an 8-bit linear key defining foreground object transparency).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha with the teachings of Li for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha and Li with the teachings of Daly, because the disclosures relate to the field of displaying a virtual three-dimensional video to a user, and separating the video into various depth layers. The teachings of Ha would benefit from the teachings of Daly to better display objects in further depth layers through varying amounts of transparency in preceding layers. Thus, .


Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Publication No. 2013/0069932), hereinafter referred to as Ha, in view of Li et al. (U.S. Patent No. 8,717,405), hereinafter referred to as Li, in further view of Bar-Zeev et al. (U.S. Publication No. 2012/0127284), hereinafter referred to as Bar-Zeev, and in further view of Fang (U.S. Publication No. 2010/0202540), hereinafter referred to as Fang.

In regard to claim 13, Ha teaches a method of displaying video content at a client device (Ha abstract noting a method for generating a three-dimensional image using depth layers; and Ha paragraph 17 noting three-dimensional video generation; and Ha paragraph 36 noting generating output images to be displayed to the user), the method comprising:
a selected number of depth layers (Ha paragraph 35 noting input pictures 512 may be provided to a depth map generation module 514.  In addition, the input pictures 512 may also be provided to a content analysis module 516.  The content analysis module 516 may also receive graphics, on screen displays (OSDs), or subtitle information that is denoted by block 522.  The content analysis module 516 may then provide the depth map generation module 514 with depth layer configuration information, such as a number of depth layers and a volume of each depth layer, as denoted by line 518, based on the input picture OSD, subtitles or graphic information);
receiving video (Ha abstract noting a plurality of depth layers may be generated from the image, where each depth layer has a height, a width, and a thickness.  Certain regions of the image may be assigned to one of the plurality of depth layers) corresponding to the selected number of depth layers (Ha paragraph 35 noting generating depth layers based on a determined number of depth layers);
mapping the video streams to a composite video; and displaying the composite video (Ha paragraph 36 noting providing the disparity map to the stereo view rendering module, and generating output images to be displayed to the user).
wherein the received video corresponding to depth layers is a number of video streams, and wherein the selected number of layers depends at least in part on network conditions of communication with the content server; tracking a head position of a user of the client device; and mapping the video according to the head position.
In the same field of endeavor, Li teaches wherein the received video corresponding to depth layers is a number of video streams (Li column 2, lines 9-10 noting generating 3D panoramic video streams; and Li column 2, lines 9-17 noting stitching video images according image data from multiple depth positions to generate the 3D panoramic video streams).
However, Li does not expressly disclose wherein the selected number of layers depends at least in part on network conditions of communication with the content server; tracking a head position of a user of the client device; and mapping the video according to the head position.
In the same field of endeavor, Bar-Zeev teaches tracking a head position of a user of the client device; and mapping the video according to the head position (Bar-Zeev paragraph 84 noting a capture device that captures video with depth information including depth images that have depth values, and that the depth information may be organized into Z-layers; Bar-Zeev paragraph 157 noting displaying spherical video; and Bar-Zeev paragraph 182 noting spherical or cylindrical 360 degree video, in stereoscopic format or not, can be portrayed as a sphere or cylinder around the room, where each user can look at whatever part of that volume he or she wishes, independent of where anyone else is looking.  In the case of spherical or cylindrical video, rotational head motions can be accommodated).
However, Bar-Zeev does not expressly disclose wherein the selected number of layers depends at least in part on network conditions of communication with the content server.
In the same field of endeavor, Fang teaches wherein the selected number of layers depends at least in part on network conditions of communication with the content server (Fang paragraph 182 noting video coding including layers of depth/disparity information; and Fang paragraph 182 noting the corresponding layers and level of depth/disparity information may be extracted according to the requirements of the display device and the network conditions).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date to combine the teachings of Ha with the teachings of Li for the same reasons as stated above in 

In regard to claim 14, Ha, Li, Bar-Zeev, and Fang teach all of the limitations of claim 13 as discussed above. In addition, Ha teaches further comprising receiving an associated depth for each of the video portions, wherein the mapping is further based on the respective associated depths (Ha paragraph 26 noting each depth layer includes a thickness corresponding to a number of depth levels such that each pixel within the depth layer may have a different depth level corresponding to an origin point of the depth layer, for example, the center of the depth layer; and Ha paragraph 30 noting each pixel may be stored with a depth value relative the overall image depth range and a layer identifier or each pixel may be stored with a local depth value relative to the depth layer origin and the layer identifier.  When stored with a local depth value, the layer may be associated with a depth value relative the overall image depth range).
However, Ha does not expressly disclose that the video portions are separate video streams.
separate depth video streams (Li column 2, lines 9-10 noting generating 3D panoramic video streams; and Li column 2, lines 9-17 noting stitching video images according image data from multiple depth positions to generate the 3D panoramic video streams).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha, Li, Bar-Zeev, and Fang for the same reasons as stated above in regard to claim 13. 

In regard to claim 15, Ha, Li, Bar-Zeev, and Fang teach all of the limitations of claim 13 as discussed above. In addition, Bar-Zeev teaches wherein at least a portion of content in a first video portion is scaled up in size so as to obscure additional content in a second video portion (Bar-Zeev paragraphs 132-133 noting rendering virtual regions to be displayed, displaying content at the video screen in different sizes, and obscuring portions of the video).
However, Ha and Bar-Zeev do not expressly disclose that the video portions are separate video streams.
In the same field of endeavor, Li teaches separate depth video streams (Li column 2, lines 9-10 noting generating 3D panoramic video streams; and Li column 2, lines 9-17 noting stitching video images according image data from multiple depth positions to generate the 3D panoramic video streams).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha, Li, Bar-Zeev, and Fang for the same reasons as stated above in regard to claim 13. 

In regard to claim 16, Ha, Li, Bar-Zeev, and Fang teach all of the limitations of claim 13 as discussed above. In addition, Ha teaches wherein the selected number of depth layers is determined (Ha paragraph 35 noting input pictures 512 may be provided to a depth map generation module 514.  In addition, the input pictures 512 may also be provided to a content analysis module 516.  The content analysis module 516 may also receive graphics, on screen displays (OSDs), or subtitle information that is denoted by block 522.  The content analysis module 516 may then provide the depth map generation module 514 with depth layer configuration information, such as a number of depth layers and a volume of 
However, Ha does not expressly disclose at least in part by processing capabilities of the client device.
In the same field of endeavor, Fang teaches at least in part by processing capabilities of the client device (Fang paragraph 182 noting video coding including layers of depth/disparity information; and Fang paragraph 182 noting the corresponding layers and level of depth/disparity information may be extracted according to the requirements of the display device and the network conditions).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha, Li, Bar-Zeev, and Fang for the same reasons as stated above in regard to claim 13. 

In regard to claim 17, Ha, Li, Bar-Zeev, and Fang teach all of the limitations of claim 13 as discussed above. In addition, Bar-Zeev teaches wherein the video streams (Bar-Zeev paragraph 84 noting a capture device that captures video with depth information including depth images that have depth values, and that the depth information may be organized into Z-layers) are 360-degree video streams (Bar-Zeev paragraph 157 noting displaying spherical video; and Bar-Zeev paragraph 182 noting spherical or cylindrical 360 degree video, in stereoscopic format or not, can be portrayed as a sphere or cylinder around the room, where each user can look at whatever part of that volume he or she wishes, independent of where anyone else is looking.  In the case of spherical or cylindrical video, rotational head motions can be accommodated).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha, Li, Bar-Zeev, and Fang for the same reasons as stated above in regard to claim 13. 

In regard to claim 18, Ha, Li, Bar-Zeev, and Fang teach all of the limitations of claim 13 as discussed above. In addition, Bar-Zeev teaches wherein the composite video is a 360-degree video stream (Bar-Zeev paragraph 84 noting a capture device that captures video with depth information 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Ha, Li, Bar-Zeev, and Fang for the same reasons as stated above in regard to claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488